EXHIBIT 10.549

EXECUTION COPY

AMENDMENT TO
OFFICE AND FACILITIES MANAGEMENT SERVICES AGREEMENT

This Amendment to that certain Office and Facilities Management Services
Agreement dated as of February 10, 2005 ("Services Agreement") made between
INLAND FACILITIES MANAGEMENT, INC., INLAND OFFICE SERVICES, INC., INLAND REAL
ESTATE STRATEGIC SERVICES, INC. (n/k/a Inland Purchasing Services, Inc. )
(collectively, "Service Provider"), all Illinois corporations, and  INLAND
WESTERN RETAIL REAL ESTATE ADVISORY SERVICES, INC. ("Business Manager"), an
Illinois corporation, is made as of November 15, 2007 by the parties to the
Services Agreement.

In consideration of the agreements to be made herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1.

Section 2.2 of the Services Agreement is hereby deleted in its entirety and in
lieu thereof the following is inserted:

"2.2  The Business Manager and Service Provider acknowledge that the Services to
be provided by Service Provider hereunder are to be provided on a non-exclusive
basis such that Business Manager shall be permitted to employ other parties to
perform any one or more of the Services and that Service Provider shall be
permitted to perform any one or more of the Services to other parties."

2.

Section 3.3 of the Services Agreement is hereby deleted in its entirety and in
lieu thereof the following is inserted:

"3.3 At any time during the Initial Services Term or during an Additional
Services Term, the Business Manager shall have the right to terminate this
Agreement, without cause, by providing not less than one hundred eighty (180)
days’ prior written notice to Service Provider of any election to terminate and
specifying the effective date of such termination."

3.

Section 3.4 of the Services Agreement is hereby amended by deleting the words
"sixty (60)" set forth therein and in lieu thereof inserting the words "thirty
(30)".

4.

Section 3.5 of the Services Agreement is hereby amended by deleting the first
sentence thereof in its entirety and in lieu thereof the following is inserted:

"If at any time during the Initial Services Term or any Additional Services Term
the REIT has had a Change of Control, as hereinafter defined, Service Provider
shall have the right to terminate this Agreement, without cause, upon not less
than thirty (30) days prior written notice to Business Manager."





1







In all other respects the Services Agreement remains in full force and effect.

INLAND WESTERN RETAIL REAL ESTATE ADVISORY SERVICES, INC.

By:


Its:

        

INLAND FACILITIES MANAGEMENT, INC.

By:


Its:

        

INLAND OFFICE SERVICES, INC.

By:


Its:  

        

INLAND PURCHASING SERVICES, INC.

By:


Its:  

        



















[Signature Page to Amendment to Office and Facilities Management Services
Agreement]


ENDNOTES











2





